                                                                                                                                                                     9
&

    AO 24SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1 of I



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                    v.

                    Andy Cristiaan Sanchez-Moreno                                 Case Number: 3: 19-mj-21408

                                                                                  Kris J.
                                                                                                                   F~t.
                                                                                  Defendant 's


    REGISTRATION NO. 84225298
                                                                                                                   MAR 2 5 2019
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint                                               \      Cl   e m ... '::: 1Tl CT HI
                                                                                                                                 COURT
                                                                                                                           . . ... .IL;'A>i!Ml A
                                                                                                                                       ' "   I
                                                                                                                                                 \
                                                                                                     SOUT H ·~;~   ,; L., ' ·
     D was found guilty to count(s)                                                                                                               DEPUTY
                                                                                                 L-.            ·- ----· -· .. --
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                                         Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                               1

     D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




     D Count(s)                                                                    dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of          j
                                   ~ TIME SERVED                             D                                                         days

     IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, March 25, 2019
                                                                              Date of Imposition of Sentence


    Received ~
                  DUSM
                                                                                  ~
                                                                                 HONORABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                          3:19-mj-21408
